                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT
                                   7                           NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9     HOOMAN PANAH, an individual,
                                                                                        Case No. 14-00166 BLF (PR)
                                                       Plaintiff,
                                  10                                                    ORDER DENYING MOTION FOR
                                                                                        TEMPORARY RESTRAINING
                                  11                                                    ORDER; GRANTING MOTION FOR
                                                 v.                                     EXTENSION OF TIME TO
                                  12                                                    RESPOND TO DISCOVERY;
Northern District of California
 United States District Court




                                                                                        GRANTING MOTION FOR LEAVE
                                  13                                                    TO FILE SUCCESSIVE
                                         STATE OF CALIFORNIA DEPT. OF
                                                                                        DISPOSITIVE MOTIONS;
                                  14     CORRECTIONS AND                                GRANTING MOTION TO DEFER
                                         REHABILITATION, et al.,                        BRIEFING ON PLAINTIFF’S
                                  15                                                    MOTION TO COMPEL AND
                                                      Defendants.                       STAYING MOTION
                                  16

                                  17                                                    (Docket Nos. 159, 164, 165, 167)

                                  18

                                  19          Plaintiff, an inmate on death row at San Quentin State Prison (“SQSP”) proceeding

                                  20   pro se, filed a second amended complaint pursuant to 42 U.S.C. § 1983, alleging

                                  21   unconstitutional acts by SQSP correctional officers. The Court found several of Plaintiff’s

                                  22   claims cognizable, and scheduled briefing on the matter. (Docket No. 69.) On October 4,

                                  23   2019, the Court granted Defendants Anderson, Odom, and Welton’s motion to compel

                                  24   Plaintiff’s response to their first set of written discovery, (Docket No. 135). and directed

                                  25   them to re-serve the request on Plaintiff. (Docket No. 148.) Plaintiff was advised to

                                  26   respond to Defendants’ within thirty days of service. (Id. at 2.) The Court thereafter

                                  27   granted Plaintiff’s request for copies, (Docket Nos. 151, 153), and Defendants filed notice

                                  28   of compliance with the court order in re-serving on Plaintiff all their interrogatories and
                                       requests for productions of documents along with copies of Plaintiff’s various filings in
                                   1   this matter, i.e., his original complaint, first amended complaint, second amended
                                   2   complaint, and supplement thereto. (Docket No. 154.) The Court addresses several
                                   3   pending motions in this matter below.
                                   4

                                   5                                             DISCUSSION
                                   6   I.     Pending Motions
                                   7          Plaintiff has filed another motion to compel discovery and for the Court to review
                                   8   documents previously filed under Docket Nos. 122, 123, 124, 138, 139, and 140, in
                                   9   considering his motion. (Docket No. 158.) Plaintiff also filed a motion for a temporary
                                  10   restraining order, (Docket No. 159), to which Defendants filed a response, (Docket No.
                                  11   160). Furthermore, Defendants have filed notice that counsel received service of
                                  12   Plaintiff’s request, dated December 11, 2019, for an extension of time to comply with the
Northern District of California
 United States District Court




                                  13   Court’s discovery order; Plaintiff requests until February 17, 2020, to complete his
                                  14   response to Defendants’ discovery. (Docket No. 161.) At the same time, Defendants filed
                                  15   a motion for sanctions against Plaintiff. (Docket No. 162.) More recently, Plaintiff has
                                  16   filed a motion for extension of time to respond to discovery, and additional time to respond
                                  17   to Defendants’ motion for sanctions. (Docket No. 167, 166.) Defendants also filed a
                                  18   motion to dismiss several of Plaintiff’s claims, along with a motion for leave to file
                                  19   successive dispositive motions. (Docket Nos. 163, 164.) Lastly, Defendants move to defer
                                  20   briefing on Plaintiff’s motion to compel pending the Court’s ruling on their motion for
                                  21   sanctions and motion to dismiss. (Docket No. 165.)
                                  22          A.     Motion for Temporary Restraining Order
                                  23          Plaintiff moves for a temporary restraining order against the Warden of SQSP and
                                  24   its employees “to cease opening Panah’s incoming and outgoing confidential legal mail
                                  25   outside of [his] presence” and to stop delays in his confidential mail and prevent thefts
                                  26   thereof. (Docket No. 159.)
                                  27          Federal Rule of Civil Procedure 65 sets forth the procedure for issuance of a
                                  28
                                                                                     2
                                   1   preliminary injunction or temporary restraining order (“TRO”). “A preliminary injunction
                                   2   is ‘an extraordinary and drastic remedy, one that should not be granted unless the movant,
                                   3   by a clear showing, carries the burden of persuasion.’” Lopez v. Brewer, et al., 680 F.3d
                                   4   1068, 1072 (9th Cir. 2012) (citation omitted) (emphasis in original). The standard for
                                   5   issuing a TRO is similar to that required for a preliminary injunction. See Los Angeles
                                   6   Unified Sch. Dist. v. United States Dist. Court, 650 F.2d 1004, 1008 (9th Cir. 1981)
                                   7   (Ferguson, J., dissenting). “A plaintiff seeking a preliminary injunction must establish that
                                   8   he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
                                   9   absence of preliminary relief, that the balance of equities tips in his favor, and that an
                                  10   injunction is in the public interest.” Winter v. Natural Resources Defense Council, Inc.,
                                  11   555 U.S. 7, 20 (2008). Here, Plaintiff has failed to establish any of the above factors for
                                  12   issuance of a TRO. In particular, Plaintiff has not established likelihood of success on the
Northern District of California
 United States District Court




                                  13   merits in the face of Defendants having filed a motion to dismiss several of Plaintiff’s
                                  14   claims as untimely which appears to be meritorious. (Docket No. 163.) Accordingly, the
                                  15   motion for a TRO is DENIED.
                                  16          B.     Motion for Leave to File Successive Dispositive Motions
                                  17          Defendants filed a motion to dismiss several of Plaintiff’s claims under Federal
                                  18   Rule 12(b)(6), (Docket No. 163), along with a concurrent motion for leave to file
                                  19   successive dispositive motions to address the remaining claims, (Docket No. 164).
                                  20   Defendants point to Plaintiff’s lack of compliance with their discovery requests as a
                                  21   hindrance to their ability to file a single dispositive motion addressing all the claims.
                                  22   (Docket No. 164 at 3.) Defendants have shown good cause for their desire to move
                                  23   forward with procedural defenses on some of the claims, and to be permitted to move for
                                  24   summary judgment on the remainder of Plaintiff’s claim. Accordingly, their motion for
                                  25   leave to file successive dispositive motions is GRANTED.
                                  26          Briefing on Defendants’ motion to dismiss shall proceed as set forth below. See
                                  27   infra at 5.
                                  28
                                                                                      3
                                   1          C.     Motion for Sanctions and Motion for Extension of Time
                                   2          Defendants filed a motion for sanctions against Plaintiff by dismissal of all his
                                   3   claims against them based on Plaintiff’s refusal to respond to basic contention discovery
                                   4   and the Court’s multiple orders compelling the same. (Docket No. 162.) More recently,
                                   5   Plaintiff has filed a motion for extension of time to respond to discovery, and additional
                                   6   time to respond to Defendants’ motion for sanctions. (Docket No. 167, 166.)
                                   7          Specifically, Plaintiff requests until March 31, 2020, to comply with discovery.
                                   8   (Docket No. 167.) Good cause appearing, the motion is GRANTED. This is the final
                                   9   extension of time to comply with Defendants’ discovery requests that will be granted to
                                  10   Plaintiff. No further requests shall be considered or granted.
                                  11          In addition, Plaintiff may file an opposition to Defendants’ motion for sanctions no
                                  12   later than fourteen (14) days from the date this order is filed.
Northern District of California
 United States District Court




                                  13          Plaintiff is advised that should he fail to comply with Defendants’ discovery
                                  14   requests by March 31, 2020, the Court will consider granting Defendants’ motion for
                                  15   sanctions and dismiss any remaining claims after Defendants’ motion to dismiss has been
                                  16   decided.
                                  17          D.     Motion to Defer Briefing on Plaintiff’s Motion to Compel
                                  18          Defendants request the Court defer briefing on Plaintiff’s motion to compel until
                                  19   after the Court decides their motion for terminating sanctions and motion to dismiss.
                                  20   (Docket No. 165.) Defendants assert that decisions on these pending motions may
                                  21   terminate the litigation altogether or substantially narrow the Defendants, the claims at
                                  22   issue, and the scope of discovery. (Id. at 3-4.) Defendants also point to Plaintiff’s failure
                                  23   to respond to their basis contention discovery and the Court’s multiple orders compelling
                                  24   the same. (Id. at 4.) The Court finds Defendants have satisfied the requirements for a
                                  25   motion to change time under Local Rule 6-3, and that deferring briefing on Plaintiff’s
                                  26   motion to compel is warranted under these circumstances. N.D. Cal. Civ. Pr. 6-3(a)-(d).
                                  27   Plaintiff has filed no opposition. Accordingly, Defendants’ motion to defer briefing is
                                  28
                                                                                     4
                                   1   GRANTED. Briefing on Plaintiff’s motion to compel is hereby STAYED until the Court
                                   2   sets forth a new briefing schedule, if appropriate, at a later time.
                                   3

                                   4                                               CONCLUSION
                                   5           For the foregoing reasons, the Court orders as follows:
                                   6           1.       Plaintiff’s motion for a temporary restraining order is DENIED. (Docket
                                   7   No. 159.)
                                   8           2.       Defendants’ motion for leave to file successive dispositive motions is
                                   9   GRANTED. (Docket No. 164.)
                                  10           3.        Defendants filed a motion to dismiss on February 5, 2020. (Docket No.
                                  11   163.) Accordingly, Plaintiff’s opposition to Defendants’ motion to dismiss is due no later
                                  12   than twenty-eight (28) days from that date, i.e., by March 4, 2020. (Docket No. 69 at
Northern District of California
 United States District Court




                                  13   13.) Defendants shall file a reply brief no later than fourteen (14) days after Plaintiff’s
                                  14   opposition is filed.
                                  15           4.       Plaintiff’s request for an extension of time until March 31, 2020, to comply
                                  16   with discovery is GRANTED. (Docket No. 167.) This is a final extension of time, and
                                  17   no further requests shall be considered or granted.
                                  18           Plaintiff may file an opposition to Defendants’ motion for sanctions no later than
                                  19   fourteen (14) days from the date this order is filed.
                                  20           5.        Defendants’ motion to defer briefing on Plaintiff’s motion to compel is
                                  21   GRANTED. (Docket No. 165.) The Clerk shall STAY the motion to compel, (Docket
                                  22   No. 158), until the Court sets forth a new briefing schedule.
                                  23           This order terminates Docket Nos. 159, 164, 165, and 167.
                                  24           IT IS SO ORDERED.
                                  25   Dated: _____________________
                                               February 20, 2020                           ________________________
                                  26                                                       BETH LABSON FREEMAN
                                                                                           United States District Judge
                                  27   Order Addressing Pending Motions
                                       PRO-SE\BLF\CR.14\00166Panah_mots

                                  28
                                                                                       5
